Matter of Ruiz (2021 NY Slip Op 02394)





Matter of Ruiz


2021 NY Slip Op 02394


Decided on April 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
COLLEEN D. DUFFY, JJ.


2019-08638	ON MOTION

[*1]In the Matter of Frances Yetta Ruiz, admitted as Frances Yetta Newman, a suspended attorney. (Attorney Registration No. 2730315)




DECISION & ORDERMotion by Frances Yetta Ruiz for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Ruiz was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 17, 1996, under the name Frances Yetta Newman. By opinion and order of this Court dated June 3, 2020, Ms. Ruiz was suspended from the practice of law for a period of six months, effective July 3, 2020 (see Matter of Ruiz, 184 AD3d 133).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Frances Yetta Ruiz, admitted as Frances Yetta Newman, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Frances Yetta Ruiz to the roll of attorneys and counselors-at-law.MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS and DUFFY, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court